Citation Nr: 1103794	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on 
aid and attendance or housebound status.  

2.  Entitlement to specially adapted housing or a certificate of 
eligibility for assistance in acquiring a special home adaptation 
grant.  

3.  Entitlement to automobile adaptive equipment or adaptive 
equipment only.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty for training (ADT) from January 
2002 to August 2002 and from on active duty from November 2003 to 
February 2005, with additional service in the Army National Guard 
of Washington.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington in which the RO, in pertinent part, denied 
entitlement to SMC based on aid and attendance/housebound status, 
entitlement to automobile and adaptive equipment, or adaptive 
equipment only, and entitlement to specially adapted housing.  

In August 2010, the Veteran and his wife testified before the 
undersigned Veterans Law Judge sitting at the RO (Travel Board 
hearing).  A transcript of that hearing is of record.  In 
connection with the hearing, the Veteran submitted additional 
evidence, along with a signed waiver of RO consideration of the 
evidence.  The Board accepts this evidence for inclusion in the 
record.  See 38 C.F.R. § 20.1304 (2010).  Subsequent to the 
hearing, additional medical evidence was associated with the 
claims file.  This evidence was not accompanied by a waiver of RO 
consideration; however, as the claims on appeal are being 
remanded for further development, the agency of original 
jurisdiction (AOJ) will have the opportunity to consider this 
evidence on remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board's review of the claims file reveals that further action 
on the claims on appeal is warranted.  

Special monthly compensation based on the need for aid and 
attendance of another is payable when the veteran, due to 
service-connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2010).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for 
determining that a veteran is so helpless as to be in need of 
regular aid and attendance, including a determination that he is 
permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  
That regulation provides that the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of a claimant to dress or undress himself, 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability cannot be 
done without aid; inability to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect him from hazards or dangers incident to 
his daily environment.  "Bedridden", defined as that condition, 
which, through its essential character, actually requires that a 
claimant remain in bed, is a proper basis for this determination.  
The fact that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  

It is not required that all of the above disabling conditions be 
found to exist before a favorable rating may be made.  The 
particular personal functions that a veteran is unable to perform 
should be considered in connection with his condition as a whole.  
It is only necessary that the evidence establish that a veteran 
is so helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that a veteran is so 
helpless as to be in need of regular aid and attendance will not 
be based solely upon an opinion that his condition is such as 
would require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a) (2010).

In addition, special monthly compensation at the housebound rate 
is payable when a veteran has a single service-connected 
disability rated 100 percent and (1) has additional service-
connected disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical segments 
or bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined to 
his dwelling and the immediate premises as a direct result of 
service-connected disabilities, and it is reasonably certain that 
the disabilities will continue throughout his lifetime.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).
 
Eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) may be granted if a veteran is 
entitled to VA compensation for permanent and total disability 
due to: (1) the loss or loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury that so affect the functions of balance or propulsion as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (4) the loss or loss of use of one 
lower extremity together with the loss or loss of use of one 
upper extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

Alternatively, a certificate of eligibility for assistance in 
acquiring necessary special home adaptations may be issued to a 
veteran who is entitled to VA compensation for a permanent and 
total service-connected disability, if: (a) the Veteran is not 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 C.F.R. § 3.809 and 
had not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran 
is entitled to compensation for permanent and total disability 
which is (1) due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss of 
use of both hands.  This assistance will not be available to any 
veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809a.

Eligibility for financial assistance to purchase one automobile 
or other conveyance and necessary adaptive equipment is warranted 
where one of the following exists as the result of injury or 
disease incurred or aggravated during active service: (1) loss or 
permanent loss of use of one or both feet; (2) loss or permanent 
loss of use of one or both hands; (3) permanent impairment of 
vision of both eyes, meaning central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent that 
the widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or, (4) for 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below the 
elbow or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether such acts as grasping and manipulation in the 
case of the hand, or balance and propulsion in the case of a 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) which 
would constitute loss of use of a foot or hand include extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more.  Also considered as loss of use 
of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve.  
38 C.F.R. § 3.350(a)(2).  

Service-connection has been established for depression, evaluated 
as 50 percent disabling; intervertebral disc syndrome of the 
cervical spine, evaluated as 30 percent disabling; migraines, 
evaluated as 30 percent disabling; intervertebral disc syndrome 
of the lumbosacral spine, evaluated as 20 percent disabling; 
narcolepsy, evaluated as 20 percent disabling; right knee 
patellar tendonitis, evaluated as 10 percent disabling; left ear 
hearing loss, evaluated as 0 percent disabling; and 
gastroesophageal reflux disease (GERD), evaluated as 0 percent 
disabling.  The combined disability rating is 90 percent.  In 
addition, the Veteran was awarded a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), effective February 26, 2005.  

The Veteran and his wife have asserted that, because of his 
service-connected disabilities, he requires aid and attendance 
and is housebound.  Specifically, during the August 2010 hearing, 
the Veteran testified that his wife got him out of bed, took him 
to the toilet, fed him, and clothed him.  He also testified that 
he had used a wheelchair constantly since separation from 
service.  The Veteran stated that his wife often cut his food for 
him because he sometimes had paralysis in his hands.  He added 
that he also sometimes had this problem with his feet.  

During a VA examination in June 2005, the Veteran's gait was 
described as abnormal in that he walked with a 15 degree lean.  
The examiner commented that he required a cane for ambulation 
because of support.  During the same examination, although the 
Veteran reported that he was unable to vacuum, drive a car, cook, 
take out the trash, walk, shop, garden, or push a lawnmower, he 
indicated that he was able to brush his teeth, take a shower, 
climb stairs, and dress himself.  

A November 2005 VA Form 21-2680, Examination for Housebound 
Status or Permanent Need for Aid and Attendance, completed by 
M.M., MD at Madigan Army Medical Center, reflects that, in regard 
to his lower extremities, the Veteran experienced paresthesias 
and severe pain with an unsteady gait.  The physician added that 
he needed assistance for transferring and weightbearing.  He 
stated that the pain and paresthesias in both lower extremities 
affected the Veteran's ability to perform self-care, ambulate, or 
travel beyond the premises of his home.  He indicated that the 
Veteran was unable to leave his home or immediate premises 
without assisted care, and could not walk without the assistance 
of another person.  The physician noted that a wheelchair was 
required for locomotion and certified that the Veteran required 
the daily personal health care services of a skilled provider, 
without which he would require hospital, nursing home, or other 
institutional care.  

A December 2005 record of treatment from Madigan Army Medical 
Center reflects that, on examination of the Veteran's gait, heel 
and toe walking was intact.  When questioned, he denied any gait 
disturbance.  The examiner noted that on motor examination, his 
strength was 5/5 in all extremities, and he had normal muscle 
bulk and tone.  His gait was casual and stress gait narrow-based.  
He could walk in tandem without falling.

In July 2006, M.M., MD, the army physician who performed the 
November 2005 aid and attendance examination at Madigan Army 
Medical Center completed a VA Form 21-2680 (Examination for 
Housebound Status or Permanent Need for Aid and Attendance).  In 
describing restrictions of each upper extremity, the physician 
indicated that the Veteran was in permanent need of daily and 
nightly attendance, as he needed assistance to get out of bed 
every day and help with personal hygiene, clothing, feeding, and 
medication.  The doctor stated that the Veteran was housebound 
unless his wife was there to assist him and that he used a 
wheelchair in and out of the house, although he did not go out 
often.  The physician added that severe pain in the Veteran's low 
back and lower extremities affected his ability to care for 
himself, ambulate, or travel beyond the premises of his home, and 
commented that the Veteran was unable to walk without the 
assistance of another person and required a wheelchair for 
locomotion.  The physician certified that the Veteran required 
assistance with his activities of daily living.  

Social Security Administration (SSA) records include a May 2008 
examination during which the Veteran reported that he did minimal 
standing and walking and occasionally used a cane he had been 
prescribed, although he presented for examination in a 
wheelchair.  He indicated that he was unable to stand and walk or 
transfer to the examination table due to a severe migraine 
headache and debilitating low back pain.  On motor strength 
examination, his muscle strength was 5/5 in all extremities, and 
he had normal muscle bulk and tone, without evidence of atrophy.  
There was no evidence of paravertebral muscle spasm or tenderness 
to touch in the cervical or lumbar spine.  There were no trigger 
points noted.  The physician stated that the Veteran had problems 
with personal care and needed assistance.  In providing a 
functional assessment following examination, the physician stated 
that the Veteran was limited to standing and walking cumulatively 
less than two hours in an eight hour day due to limitations of 
his lumbar spine and periodic debilitating migraine headaches.  
She noted that there were some inconsistencies, as, at times, the 
Veteran appeared to exert poor effort, although she commented 
that this could be due to pain and inhibition.  She added that 
the Veteran used a prescribed wheelchair or single-point cane 
most of the time due to debilitating low back pain.  The Veteran 
underwent a psychological diagnostic interview later that month.  
He was again in a wheelchair during this examination, although 
the psychologist noted that he moved his hands normally and had 
adequate muscle tone.  She commented that, although he had many 
medical conditions, the Veteran's physical complaints were in 
excess of what would be expected from his history, such as being 
in a wheelchair for pain.  

An October 2008 record of treatment from Madigan Army Medical 
Center reflects that the Veteran had no difficulty chewing, 
swallowing, feeding himself, or preparing meals.  During 
treatment the following month, the Veteran reported that his wife 
did the majority of tasks for him and he did not maneuver his 
wheelchair; rather, his wife always pushed it.  A September 2009 
VA treatment record includes a functional assessment which noted 
that the Veteran was walking normally.  A May 2010 treatment 
record from Madigan Army Medical Center indicates that the 
Veteran was in a wheelchair, but was able to wheel himself around 
without assistance.  In August 2010, the Veteran submitted a 
March 2010 assessment for Paratransit Services, in which his 
physician indicated that he was permanently wheelchair bound due 
to spinal disease, and required a personal care attendant for 
wheelchair transfers.  The physician added that the Veteran was 
able to propel his wheelchair for nine blocks without assistance.  

The Veteran also submitted a copy of a local newspaper dated July 
5, 2010, with a picture of the Veteran, seated in a wheelchair, 
dressed in his military uniform, being pushed down the street by 
a companion, while participating in a Fourth of July parade.  The 
Veteran was smiling and holding/waving a very large flag on a 
flagpole.  This is clearly contrary to the July 2006 statement of 
his Madigan physician who indicated that the Veteran could not 
travel beyond the premises of his home. 

During his August 2010 Travel Board hearing, the Veteran 
testified that he recently traveled to his father's home in 
Pakistan, via plane.  He stated that it did not require the use 
of his arms or legs to travel, and that he was placed into the 
care of stewards/attendants on the plane, and was cared for by 
his family while in Pakistan.

There is conflicting evidence of record regarding the Veteran's 
level of impairment due to his service-connected disabilities.  
In this regard, while he has consistently indicated that he 
requires a wheelchair, and several physicians have indicated that 
he requires a wheelchair for locomotion, the Veteran was 
described as walking normally in September 2009 (although a note 
from later that same day reflects that he left the VA clinic via 
wheelchair).  Moreover, while there is also evidence that the 
Veteran needs assistance with feeding, the October 2008 treatment 
record discussed above indicates that he had no difficulty 
feeding himself.  As such, the Board finds that a VA medical 
examination and opinion would be helpful in resolving the claims 
on appeal.  See 38 U.S.C.A. § 5103A.  During the August 2010 
hearing, the Veteran indicated his willingness to report for a VA 
examination.    

In addition, the claims file reflects that there are outstanding 
treatment records which are potentially pertinent to the claims 
on appeal.  

During the August 2010 hearing, the Veteran testified that he 
received treatment at the Walla Walla VA Medical Center (VAMC) 
and the Yakima Community Based Outpatient Clinic (CBOC) and that 
he had most recently received treatment in July 2010.  The most 
recent records of VA treatment currently associated with the 
claims file are dated in March 2010.  As any records of VA 
treatment since March 2010 are potentially pertinent to the 
appeal and within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

During the August 2010 hearing, the Veteran also stated that he 
last received treatment at Madigan Army Medical Center the 
previous week.  The most recent records of treatment from this 
facility currently associated with the claims file are dated in 
June 2010.  In obtaining records in the custody of a Federal 
department or agency, VA will make as many requests as are 
necessary to obtain relevant records, and VA will end its efforts 
to obtain such records only if it concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2010).  
Accordingly, on remand, the AMC/RO should associate any records 
of treatment at Madigan Army Medical Center, since June 2010, 
with the claims file.  

Also during the August 2010 hearing, the Veteran stated that he 
had been denied Social Security disability benefits.  His wife 
added that he had been denied a couple of times, but the last 
denial was still being processed.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA 
is put on notice of the existence of SSA records, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  While SSA records were associated with the claims file 
in October 2008, in light of the August 2010 testimony, any 
additional SSA records should be obtained and associated with the 
claims file.  

VA also has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 
(1994).  In February 2006, the Veteran's wife submitted a 
statement as well as discharge instructions and an emergency 
record regarding treatment for migraine headaches at Yakima 
Valley Memorial Hospital in October and November 2005; however, 
complete records regarding these visits have not been associated 
with the claims file.  On remand, the AMC/RO should attempt to 
obtain any outstanding pertinent treatment records from this 
facility.  Moreover, records of VA treatment reflect that, in 
June 2009, the Veteran underwent a wheelchair evaluation at 
Central Washington Physical Therapy.  A copy of this evaluation 
is not currently associated with the claims file, and is 
pertinent to the claims on appeal.  As such, this treatment 
record should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for any of his service-
connected disabilities.  Of particular 
interest are records of treatment from the 
Walla Walla VAMC (to include the Yakima 
CBOC), dated since March 2010, records of 
treatment from Madigan Army Medical Center, 
dated since June 2010, any outstanding 
pertinent treatment records from Yakima 
Valley Memorial Hospital, dated in October 
and November 2005, and a June 2009 
wheelchair evaluation performed at Central 
Washington Physical Therapy.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The AMC/RO should obtain from the SSA 
any updated records which were not 
previously furnished in October 2008.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA aid 
and attendance or housebound examination.  
All indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet Aid and Attendance or Housebound 
Examination (revised on May 25, 2010).  The 
examination must respond to the 
instructions contained therein.  

The examiner should address whether the 
veteran's service-connected disabilities 
result in (1) the loss, or loss of use, of 
both lower extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) 
the loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or (3) the loss or loss of use of one lower 
extremity together with the loss of use of 
one upper extremity which so affects the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

The examiner should also state whether, due 
to his service-connected disabilities, the 
Veteran has permanent loss of use a hand or 
foot, that is, where no effective function 
remains other than that which would be 
equally well served by an amputation stump 
below the elbow or knee with the use of a 
suitable prosthetic appliance.  The 
examiner should also indicate whether the 
veteran has any ankylosis of the knees or 
hips due to his service-connected 
disabilities.  The examiner should indicate 
whether the Veteran's muscle strength and 
muscle bulk and tone are compatible with a 
person who is wheelchair-bound, requiring 
the assistance of others.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

5.  After ensuring that the development is 
complete, re-adjudicate the claims.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


